Citation Nr: 0519062	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for vision loss due to optic 
atrophy, diabetes mellitus, bilateral cataracts, and 
astigmatism, claimed to have resulted from treatment at a 
Department of Veterans Affairs Medical Center (VAMC) in West 
Los Angeles, California, in May 2002.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J. M. 




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had honorable active service from July 1943 to 
March 1946.

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran testified at a hearing at the RO before the 
undersigned in May 2005.  During the May 2005 hearing, the 
Board granted the veteran's motion to advance his case on the 
docket, pursuant to 38 U.S.C.A. § 7101 (West 2002) and 38 
C.F.R. § 20.099(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has filed a compensation claim under the 
provisions of 38 U.S.C.A. § 1151 for vision loss due to optic 
atrophy, diabetes mellitus, bilateral cataracts, and 
astigmatism claimed as caused by VA treatment.  The treatment 
at issue was furnished in May 2002 at which time the veteran 
underwent heart valve surgery.  

The veteran has indicated that he underwent heart valve 
surgery, performed at the VAMC in West Los Angeles, 
California on May 22, 2002, that lasted several hours due to 
unforeseen complications.  He reported that after awakening 
from the anesthesia, he immediately complained of vision 
loss, but VA personnel told him that this problem must be 
addressed by his primary care doctor in Las Vegas, Nevada.  
He was discharged from the VAMC on June 5, 2002.

The record contains a noted dated October 4, 2002 by a VA 
physician in the outpatient eye clinic, who examined the 
veteran on July 17, 2002.  This doctor opined that if the 
veteran experienced hypoperfusion (decreased blood flow 
through an organ, as in circulatory shock, according to 
Dorland's Illustrated Medical Dictionary 809 (28th ed. 1994)) 
of blood to the optic nerve during heart surgery, this may 
account for his bilateral optic atrophy and subsequent loss 
of visual acuity.  Medical records dated in July 2002 also 
reflect that the veteran's best-corrected vision was worse 
than 20/200 bilaterally, which was considered to be legally 
blind and a permanent condition.  Other conditions diagnosed 
by the VA eye clinic in July 2002 included: optic atrophy, 
diabetes mellitus, cataract and hyperopic astigmatism.

Further, in a July 2003 VA diabetic retinal screening clinic 
record, an optometrist assessed the veteran with optic 
atrophy "probable secondary to hypoperfusion of ONH during 
heart valve replacement surgery."

The veteran maintains that, pre-operatively, had VA personnel 
taken him off the medication Coumadin prior to May 18, 2002, 
there would have been less surgical blood loss and a reduced 
likelihood of hypoperfusion of the optic nerve.  He also 
contends that had there been an in-patient ophthalmology 
consult during his VA hospitalization, the optic nerve 
condition would have been promptly diagnosed, thereby 
reducing the chance of vision loss.  

In essence, the veteran asserts that as a result of the May 
2002 medical treatment, he sustained additional disability 
claimed as vision loss due to optic atrophy, diabetes 
mellitus, bilateral cataracts, and astigmatism, that was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on VA's 
part.  In the alternative, the veteran asserts that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, as he believes that he 
should have received an in-patient ophthalmology consult 
during his May and June 2002 VA hospitalization.  

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides 
for compensation for qualifying additional disability in the 
same manner as if such additional disability were service-
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  Id.

After the issuance of the statement of the case in May 2003, 
the VA regulations, governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361).  The new regulations that 
will go into effect implements the current provisions of 38 
U.S.C.A. § 1151.  The regulations have no retroactive effect 
and, in any event, merely implement existing law.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 
69 Fed. Reg. 25179 (2004).

As the evidence of record does not contain sufficient medical 
evidence to decide the claim, particularly in light of the 
newly applicable regulations, further evidentiary development 
is needed.

The file contains copious treatment records, dated from 1986 
to 2002, to include the hospitalization report pertaining to 
the veteran's VA medical treatment at the VAMC in West Los 
Angeles, from May 22, 2002 to June 5, 2002.  Within the 
multi-volume case, the Board has identified various medical 
consent forms signed by the veteran.  In light of the 
veteran's contentions that he was never advised of the 
optical risks involved with the surgery at issue, it would be 
very helpful in adjudicating this claim, to obtain a copy of 
any and all consent forms signed by the veteran prior to the 
May 22, 2002 heart valve surgical treatment at issue.

In addition, the Board believes it should supplement the 
record with an specialized medical examination and opinion 
(e.g., ophthalmologic and, if warranted, cardiologic) to 
address critical questions in this case, including whether 
there was in fact hypoperfusion during the May 2002 surgery 
and, if so, whether this caused optic atrophy/vision loss or 
any of the other conditions claimed by the veteran to have 
resulted from the May 2002 surgery.  In addition, in light of 
the veteran's contention regarding the lack of an in-patient 
ophthalmological consult, it would be helpful if an opinion 
was provided addressing the appropriateness of the VA care 
provided in May and June 2002.   

Accordingly, in the interest of due process and fairness, the 
case is REMANDED for the following actions:

1.	The RO is requested to compile any 
medical and surgical consent form(s), 
as well as any informational forms 
discussing the surgical risks 
associated with the veteran's May 22, 
2002 surgical procedure at the VAMC in 
West Los Angeles, California.  If any 
such records are unavailable, please 
have the certifying official so 
indicate.

2.	The RO should request the veteran's VA 
ophthalmologic and other outpatient 
medical treatment records, for the 
period from August 2002 to the 
present, from the VA medical facility 
in Las Vegas, Nevada, and from any 
other VA medical facility identified 
by the veteran.

3.	Thereafter, a VA examination should be 
conducted by an appropriate specialist 
(e.g., ophthalmologist and, if 
warranted, a record review by a 
cardiothoracic surgeon) for an opinion 
as to whether the surgical procedure 
performed on May 22, 2002, caused any 
additional disability, claimed by the 
veteran as: (i) vision loss due to 
optic atrophy, (ii) diabetes mellitus, 
(iii) bilateral cataracts, and (iv) 
astigmatism.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
After reviewing the treatment and 
hospital records in the veteran's 
claims file, the specialist(s) is 
(are) requested to respond to the 
following questions. 

(a)	Does the veteran have the currently 
claimed disabilities: (i) vision loss due 
to optic atrophy, (ii) diabetes mellitus, 
(iii) bilateral cataracts, and (iv) 
astigmatism.  Any additional disability 
found should be identified.  

1.	If any additional disability is 
identified, did the May 22, 2002 
surgical treatment cause any of the 
aforementioned (claimed) additional 
disabilities?

2.	If so, the examiner(s) should specify 
which condition(s) was/were not a 
necessary or expected consequence of 
the May 2002 heart valve surgical 
procedure.  

(b)	If any such additional disability is 
found, an opinion should be provided as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that: (i) vision loss due to 
optic atrophy, (ii) diabetes mellitus, 
(iii) bilateral cataracts, and (iv) 
astigmatism, was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA, in furnishing 
care during the veteran's May 22, 2002 
procedure and subsequent hospitalization, 
or whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 degree 
of probability).  

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility but, rather, 
that the weight of medical evidence, both 
for and against a conclusion, is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

(c)	The medical specialist(s) is(are) 
specifically requested render an opinion as 
to whether the medical records reflect any 
clinical indication or even suggestion of 
hypoperfusion of blood to the optic nerve 
during to the May 2002 surgery, or as a 
consequence thereof.  In this regard, the 
significance of the finding in the 
operative report that there was "still 
bleeding from multiple sites" after the 
surgery should be discussed.  The 
examiner(s) is(are) specifically requested 
to address opinions expressed by the VA eye 
clinic physician on October 4, 2002 (to the 
effect that if the veteran experienced 
hypoperfusion of blood to the optic nerve 
during heart surgery, this may account for 
the veteran's bilateral optic atrophy and 
subsequent loss of visual acuity), and the 
VA optometrist on July 18, 2003 (to effect 
that the veteran had optic atrophy probably 
due to hypoperfusion of ONH during heart 
valve replacement surgery).  

-If it is determined that hypoperfusion 
occurred during the veteran's heart valve 
surgery, any causal relationship between 
this and any subsequently manifested 
optic atrophy/vision loss should be 
discussed and, again, the question of 
whether this was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA, in furnishing 
care during the veteran's May 22, 2002 
procedure and subsequent hospitalization, 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 degree of probability) should be 
addressed.

(d) The specialist(s) is(are) also requested 
to render an opinion as to the following 
specific contentions raised by the veteran: 

1.	The specialist(s) is(are) requested 
to discuss the propriety of VA 
medical staff instructing the veteran 
to discontinue taking Coumadin as of 
May 18, 2002, and whether it was at 
least as likely as not that 
discontinuing this medication at an 
earlier date may have reduced the 
risk of hypoperfusion of the optic 
nerve if this, in fact, occurred, or 
whether such a result was unlikely 
(i.e., less than a 50-50 degree of 
probability).    

2.	The specialist(s) is(are) further 
requested to address the matter of 
whether the failure to provide an in-
patient ophthalmology consult was 
reasonable and consistent with the 
nature and extent of disability shown 
at that time the veteran's complaints 
of vision loss, that were apparently 
made after he awoke from anesthesia, 
post heart valve surgery.  In this 
regard, the specialist(s) should 
opine as to whether it is at least as 
likely as not that such a consult 
during the May 22, 2002 to June 5, 
2002 VA hospitalization may have 
proven helpful in diagnosing a 
condition of the optic nerve and 
whether it may have prevented or 
lessened any subsequent vision loss, 
or whether such a result is unlikely.  

3.	The examiner(s) is(are) requested to 
comment on whether any of the 
consent/risk/information forms signed 
by the veteran prior to the May 2002 
heart surgery adequately advised him 
of the risks of the treatment, to 
include possible vision loss/optic 
nerve damage.

A rationale should be provided for all 
opinions expressed.  The veteran's medical 
records should be provided to the examiner 
prior to the examination, and the examiner is 
requested to indicate in the examination 
report if the records were reviewed.

4.	Thereafter, the RO should readjudicate this 
claim.  If the benefits sought remains denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations, to include the new 38 
C.F.R. § 3.361, considered pertinent to the 
issue currently on appeal since the May 2005 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board, if 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition of this case.  The veteran 
need take no action unless otherwise notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




